Citation Nr: 0904020	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  01-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to January 27, 1989, 
for assignment of a total disability rating for post-
traumatic stress disorder (PTSD), to include consideration of 
total disability based on individual unemployability due to 
service-connected disabilities (TDIU).


(The issue of whether an April 28, 1982, Board of Veterans' 
Appeals (Board) decision should be revised or reversed on the 
grounds of clear and unmistakable error (CUE) is addressed in 
a separate decision.)


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney-
at-Law




WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as the Appellant)


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from September 1964 to October 1975, to include a tour of 
combat duty in Vietnam.

This matter comes before the Board on appeal from a May 2004 
rating decision by the Columbia, South Carolina, Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied entitlement to TDIU prior to an 
effective date of January 27, 1989.

The procedural background of this case is rather long and 
complex.  In an April 28, 1982 decision (contained in Volume 
2), the Board awarded an increased rating of 50 percent for 
the veteran's service-connected psychiatric disorder.  The 
Board notes that the diagnoses for this psychiatric disorder 
have changed over the years; for the sake of clarity and 
consistency, the service-connected disability will be 
referred to in this decision according to the current 
diagnosis of PTSD.

In August 2004, the Board received a formal motion for 
revision of the April 1982 Board decision, on the grounds of 
CUE, in that the Board did not assign a total rating for PTSD 
or a 70 percent schedular disability rating in combination 
with a TDIU.  In a September 2004 decision (Volume 8), the 
Board found that there was no CUE in the April 28, 1982, 
decision.  (The September 2004 Board decision was 
subsequently vacated by the Court). 

In the period intervening the April 1982 decision and the 
August 2004 CUE motion, a 100 percent rating for PTSD was 
granted by the Department of Veterans Affairs (VA) Regional 
Office (RO) Columbia, South Carolina, in a February 1993 
rating decision (Volume 5).  The award of a 100 percent 
schedular disability rating for PTSD was made effective from 
January 27, 1989.  The veteran subsequently challenged the 
February 1993 RO decision on the basis of CUE.  On appeal, in 
March 2001 (Volume 8), the Board found no CUE in the February 
1993 decision, and the United States Court of Appeals for 
Veterans Claims (Court) subsequently upheld that decision 
(record not in claim file).  The veteran appealed the matter 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Pursuant to a February 2004 Settlement 
Agreement between the veteran and VA (Volume 8), the veteran 
agreed to file a motion to voluntarily dismiss, with 
prejudice, his appeal before the Federal Circuit.  In 
exchange, the matter of entitlement to an award of TDIU prior 
to January 27, 1989 was to be adjudicated by the RO.  The 
Federal Circuit subsequently granted the veteran's motion to 
voluntarily dismiss the appealed issue of CUE in the February 
1993 rating decision.

In a May 2004 rating decision (Volume 8), the RO adjudicated 
the claim for earlier effective date than January 27, 1989 
for a 100 percent schedular disability rating for PTSD, and 
also denied an award of TDIU prior to January 27, 1989.  The 
basis for the RO's denial was that the Board had already 
decided the issue (in April 1982); therefore, the RO was 
without authority to reach a different conclusion on the same 
facts.  The veteran filed his disagreement with the RO's May 
2004 rating decision denial of earlier effective date for 
either a 100 percent schedular rating for PTSD or for a TDIU.  

In a (subsequently vacated) September 2004 Board decision 
(Volume 8), the Board addressed two issues.  First, it found 
that there was no CUE in the April 1982 Board decision.  
Second, it remanded the earlier effective date claim now at 
issue here for issuance of a statement of the case.  In a 
subsequent (and subsequently vacated) June 2007 Board 
decision (Volume 9), the Board denied the earlier effective 
date claim.

In a June 2007 memorandum decision (Volume 8), the Court 
found that the CUE-based claim was inextricably intertwined 
with the non-CUE claim and should not have been denied in the 
Board's September 2004 decision, while the non-CUE claim was 
remanded.  Pursuant to a Joint Motion of the Parties for 
Remand to the Board, in an Order dated in December 2007 
(Volume 9), the Court also vacated the Board's June 2007 
denial of the effective date claim, and remanded that matter 
to the Board for additional development.  The stated reason 
for the Remand was that, in denying an earlier effective 
date, the Board did not address records contained in the 
claims files, and dated between 1975 and January 27, 1989, to 
determine whether any formal or informal claim for a TDIU 
remained undecided.

In May 2008, the Board remanded the CUE claim and the earlier 
effective date claim to the RO for scheduling of a Board 
hearing.  In August 2008, a Board hearing was held before the 
undersigned Acting Veterans Law Judge sitting at Columbia, 
South Carolina (referred to as a "Travel Board" hearing).  
A transcript of that hearing has been made and added to the 
record.  The case has been returned to the Board for 
additional appellate adjudication.


FINDINGS OF FACT

1.  Since receipt of his original November 1975 claim for 
compensation benefits, the veteran has repeatedly claimed 
entitlement to a total disability rating due to service-
connected PTSD.

2.  All the veteran's claims for TDIU and/or a schedular 
total disability rating from November 1975 to July 1988 were 
adjudicated and denied in RO and Board decisions that became 
final.

3.  The July 1988 Board decision that denied an increased 
rating in excess of 50 percent for service-connected PTSD was 
final when issued in July 1988.  

4.  A new claim for increased rating for service-connected 
PTSD and claim for TDIU was received at the RO on October 11, 
1988.

5.  Within one year prior to the veteran's October 11, 1988 
increased rating claim, on August 8, 1988, it was factually 
ascertainable that the veteran was unable to obtain or 
maintain substantially gainful employment due to service-
connected disabilities.


CONCLUSION OF LAW

An earlier effective date of August 8, 1988 is warranted for 
assignment of a 100 percent schedular disability rating for 
service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.340, 3.341, 3.400 (2008); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In March 2006 correspondence (Volume 9), legally adequate 
notice under the VCAA was provided to the veteran with regard 
to his claim for an earlier effective date.  The letter 
discussed in detail the policies and procedures involved in 
assignment of effective dates, the evidence and information 
needed to substantiate the claim, and the respective 
responsibilities of VA and the veteran in supplying such.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although the notice was provided subsequent to the initial 
adjudication of the claim, the veteran was not denied a full 
and fair opportunity to participate meaningfully in the 
adjudication.  Since the notice was sent, the claim has been 
considered by several appellate bodies, and the RO issued a 
supplemental statement of the case in June 2008 (Volume 10).  
The veteran and his attorney representative have submitted 
voluminous documentary evidence and argument relating to the 
effective date issue over that period.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  The Board 
further notes that the veteran has received repeated and 
ample notice of the evaluation criteria applicable to his 
psychiatric disability, and has demonstrated his 
understanding of such in his submissions of medical evidence, 
opinions, argument, and testimony.  Such notice relates to 
the underlying issue of factual entitlement to the increased 
rating benefits sought for an earlier period of increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

With regard to VA's duty to assist the veteran in 
substantiating his claim, the Board notes that the nature of 
the claim does not require any additional development.  
Determination of a date of claim is dependent on evidence and 
correspondence already of record.  Determinations as to when 
entitlement to increased rating of 100 percent for service-
connected PTSD arose in this case during the one year period 
prior to receipt of the January 27, 1989 increased rating 
claim is also a matter of assessing the probative evidence 
that is already of record that bears on the question.  

To the extent that the adjudication of the earlier effective 
date question turns on legal determinations such as finding 
of prior final decision, date of receipt of new claim for 
increased rating, and application of effective date law and 
regulations, where the facts are not in dispute, such are 
legal and not evidentiary determinations that do not require 
VCAA notice and assistance.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additional Service Records

At the August 2008 Board personal hearing, and again in an 
October 2008 memorandum, the veteran's attorney 
representative has asserted that 38 C.F.R. § 3.156(c) 
requires reconsideration of the veteran's claims ab initio 
(Volume 10).  This regulation actually provides that, "if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim." 38 C.F.R. § 3.156(c).

The Board finds that the regulation is not applicable in this 
instance.  While it is certainly accurate to state that new 
or corrected service department records may require 
readjudication of a claim in its entirety, such action is 
required only where the service department records are 
relevant.  Here, the veteran has submitted evidence of 
correction of his military discharge.  Upon review by the 
Army, the veteran's discharge was upgraded to reflect his 
medical retirement due to a disability that occurred in the 
line of duty (Volume 9).  The new form of discharge in no way 
altered the already considered facts and circumstances of the 
veteran's separation from service, which were already of 
record; it merely recharacterized the separation.  The 
corrected records do not go to the severity of the disability 
at any point during or after service, nor do they impact the 
benefits sought from VA; therefore, they are not relevant to 
the current inquiry, and cannot support a reconsideration of 
the veteran's claim from 1975 forward.  

The case law cited by the veteran, Vigil v. Peake, 22 Vet. 
App. 63 (2008), addresses whether records from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) fell 
within the definition of "service department records."  
This case did not in any way disturb the requirement that 
such records be relevant to the issue at hand.

Presence of Unadjudicated Claims and
Earlier Effective Dates Prior to 
the Board decision of July 1988

For purposes of clarity, the below decision must be 
considered in two parts.  The first involves all actions 
prior to the final July 1988 Board decision, the second 
involves those actions after the final July 1988 Board 
decision.

Service connection for PTSD was granted in an April 1977 
Board decision.  This grant was implemented in a May 1977 
rating decision by the RO, which also assigned a 10 percent 
rating, effective October 22, 1975, the day following 
separation from service.  TDIU was not listed as an issue.  
The veteran was informed that a VA examination was required 
to properly evaluate the service-connected psychiatric 
disability, and that a new rating would be forthcoming.  The 
veteran expressed his disagreement with the assigned initial 
rating, and requested a total disability rating.  No 
statement of the case was issued, but a new rating decision 
granting an increased 30 percent evaluation from April 4, 
1977, was issued.  Following an August 1978 notification of 
hospitalization, rating decisions confirming the 30 percent 
evaluation were issued in January and June 1979.  In May 
1980, the veteran submitted a notice of disagreement with the 
period of temporary total benefits and requesting an 
increased evaluation for PTSD.  No statement of the case was 
produced, but an October 1980 rating decision reducing the 
assigned evaluation to 10 percent was issued.  The reduction 
was confirmed in a January 1981 decision, and a formal notice 
of disagreement was filed in March 1981.  A statement of the 
case was issued in March 1981, listing as the issue 
"increased evaluation for service connected [PTSD]" (Volume 
1).  

The 30 percent rating was restored in a June 1981 rating 
decision, but the veteran perfected his appeal with regard to 
the evaluation of PTSD.  In his August 1981 correspondence 
connected to this appeal, the veteran wrote that, due to his 
service-connected psychiatric disability, he could not work.  

In April 1982, a Board decision granting an increased 
disability rating to 50 percent for service-connected PTSD 
was issued.  The April 1982 Board decision was a final 
decision when issued.  38 U.S.C.A. § 7104(a) (West 2002) 
("Final decisions on such appeals shall be made by the 
Board").  A May 1982 rating decision implementing the 
Board's grant of increased rating assigned an effective date 
of January 1, 1981 for the increased rating to 50 percent.  

In January 1983, a letter from the veteran to his Congressman 
was forwarded to VA, requesting re-evaluation of his 
psychiatric disability, and reflecting that the veteran felt 
he was totally disabled.  While such correspondence may have 
been adequate, when received by VA, to constitute a claim for 
increased rating, it was not sufficient to constitute a 
notice of disagreement.  This letter did not identify the 
January 1981 rating decision, or express disagreement or 
dissatisfaction with the effective date of January 1, 1981 
for the 50 percent rating that was assigned by the May 1982 
rating decision.  See Jarvis v. West, 12 Vet. App. 559 (1999) 
(Court looked at both the actual wording in which the veteran 
did not mention the initial rating and the context of the 
document to find no notice of disagreement); Mason v. Brown, 
8 Vet. App. 44 (1995) (letter from veteran was not a notice 
of disagreement where it did not indicate that veteran had 
dissatisfaction or disagreement with denial of the claim); 
Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (veteran's 
statement did "not purport to disagree with an RO decision . 
. . or . . . the failure of the RO to render such a 
decision"); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (the 
mere submission of net worth and employment statement form, 
in the absence of a statement on the form identifying some 
disagreement with the rating decision, is not a NOD; writing 
expressed no dissatisfaction with the rating decision or a 
desire for appellate review).  

A formal claim for increased rating was subsequently received 
in February 1984.  A March 1984 rating decision assigned a 
period of temporary total disability, and confirmed the 50 
percent rating.  A notice of disagreement was filed in April 
1984, and, in May 1984, the veteran's representative 
specified that the veteran was contending that "he is at 
this time totally disabled because of his service connected 
[PTSD].  He indicates he has been unable to follow gainful 
employment."  A June 1984 rating decision declined to assign 
an increased rating (in excess of 50 percent) for the 
service-connected PTSD, and a January 1985 decision continued 
the 50 percent rating for PTSD and denied a compensable 
rating for left ear hearing loss.  A notice of disagreement 
with both these decisions was received by the RO in March 
1985.  In June 1985, the RO issued a statement of the case 
listing the rating of PTSD and left ear hearing loss as 
issues, and indicating the veteran's contention as "He is 
100% disabled due to service connected conditions" (Volume 
2).

These appeals were perfected, and in April 1986, the Board 
remanded the issue of evaluation of PTSD to the RO for 
further evidentiary development.  The Board also noted that 
the veteran had "raised the issue of entitlement to a total 
disability rating based on unemployability."  This issue was 
referred back to the RO "for appropriate action."  In an 
August 1987 rating decision, the RO confirmed the assigned 
evaluation, and, in July 1988, the Board issued a decision 
denying an evaluation for PTSD in excess of 50 percent and 
denying a compensable evaluation for left ear hearing loss.  
The July 1988 Board decision found that PTSD "is productive 
of no more than substantial social and severe industrial 
impairment."  

The veteran requested reconsideration of this decision in 
September 1988, urging that he was totally disabled and 
"should be awarded unemployment rating."  Both the Board 
Chairman and the VA Inspector General's office replied to the 
veteran, denying his request and informing him of the avenues 
open to him for further review of his claim (Volume 3).  
Consequently, following the reconsideration denial, the July 
1988 Board decision denial of an increased rating in excess 
of 50 percent for service-connected PTSD was a final 
decision.

The veteran argues that the above chronology reflects 
numerous claims for a total disability rating, whether based 
on schedular 100 percent rating or a finding of individual 
unemployability (TDIU).  The Board agrees.  It is evident 
that at every opportunity the veteran stressed not only that 
his service-connected PTSD warranted a higher disability 
rating than 50 percent, requesting a 100 percent schedular 
disability rating, but also that the service-connected 
psychiatric disability rendered him unemployable.  

The veteran, including through his attorney representative, 
further urges that appeals with regard to the assigned 
evaluations were initiated in May 1977, May 1980, and 
April/May 1984, and these appeals were never resolved, and, 
hence, remain open.  

After a careful and painstaking review of the multiple volume 
claims file in this case, the long procedural history, and 
the veteran's and attorney's varied contentions and theories 
raised in pursuit of an earlier effective date for a total 
rating, the Board does not agree that the claim file reflects 
any unadjudicated claims for increased evaluations, or that 
there remain open appeals with regard to the assigned 
ratings, whether that evaluation is schedular under 38 C.F.R. 
§ 4.132 (Diagnostic Code 9400, 9411) or extraschedular total 
rating (TDIU) under 38 C.F.R. § 4.16.

First, the Board finds that the veteran's claims for a total 
rating, both schedular and based on individual 
unemployability (TDIU), have been fully and fairly 
adjudicated in a succession of decisions addressing the 
rating of service-connected psychiatric disability of PTSD.  
The rating criteria applicable to the service-connected 
psychiatric disability at all times during the pendency of 
the veteran's claims and appeals has included consideration 
of the occupational impairment due to PTSD symptomatology, 
and the psychiatric rating criteria at 38 C.F.R. § 4.132 
particularly addresses the question of the veteran's 
inability to obtain or retain employment.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) (Court held that the 
criteria in 
38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).  

The criteria for rating psychiatric disorders provided that a 
30 percent rating was warranted for anxiety neurosis with 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  A 50 percent 
rating required substantial impairment in the ability to 
establish or maintain effective or favorable relationships 
with people; reliability, flexibility and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in severe industrial impairment.  A 70 percent rating 
required serious impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
psychoneurotic symptoms are of such severity and persistence 
as to result in pronounced impairment in the ability to 
obtain or retain employment.  A 100 percent rating required 
that the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (1982).  

Inherent in any rating of a service-connected psychiatric 
disability under these criteria is a consideration of 
entitlement to a total disability rating due to individual 
unemployability.  Importantly, the Board notes that 
regulations define individual unemployability (TDIU) as an 
inability "to secure or follow a substantially gainful 
occupation."  38 C.F.R. § 4.16 (1982).  This language very 
closely parallels the 100 percent disability rating criteria 
requirement of being "demonstrably unable to obtain or 
retain employment" due to the service-connected psychiatric 
symptomatology.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1982).

In applying these criteria to the veteran's claim over the 
years, VA has in the various final Board decisions and final 
RO rating decisions necessarily considered the question of 
whether PTSD has resulted in total occupational impairment, 
also called unemployability.  Rating decisions, the April 
1982 Board decision, and the July 1988 Board decision have 
specifically found a level of occupational impairment of less 
than total.  The impairment has been described as moderate-
to-severe social and social and economic impairment, severe 
industrial impairment, and substantial impairment of 
interpersonal relationships or substantial social impairment.    

Moreover, the Federal Circuit has determined that where a 
claim, including a reasonably raised claim under a 
sympathetic reading, is not acted upon by the agency decision 
maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 
1278 (Fed. Cir. 2005).  Once any applicable appeals period 
with regard to that "decision" has expired, a CUE claim 
must be made to reopen the claim.  Deshotel v. Nicholson, 457 
F.3d 1258 (Fed. Cir. 2006).  The Court, for its part, has 
held that, for a claim to be deemed denied, there must be a 
recognition of the substance of the claim in a decision, from 
which the claimant could reasonably deduce that the claim had 
been adjudicated, or an explicit subsequent adjudication of a 
claim for the same disability.  Ingram v. Nicholson, 21 Vet. 
App. 232 (2007) (per curiam).  

The veteran's argument that claims for extraschedular rating 
of PTSD, to include consideration of individual 
unemployability, remain open and unadjudicated because the 
issue has not been specifically addressed as a listed issue, 
fall under either the Federal Circuit or Court interpretation 
of either a claim that is deemed denied by failure of VA to 
act upon the claim, or because there is a recognition of the 
substance of the individual unemployability claim in the RO 
and Board decisions, from which the veteran could reasonably 
deduce that any purported claim for individual 
unemployability (TDIU) had been adjudicated.  The Board finds 
that the Federal Circuit holdings are controlling.

As was noted above, it is indisputable that the veteran has, 
under any reasonable reading, raised the issue of entitlement 
to TDIU based on PTSD numerous times since 1975.  It is also 
true that no VA decision specifically listed TDIU as an issue 
over the period prior to January 1989.  This lack of action, 
however, is the equivalent of a specific denial.  Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  Further, even 
under the apparently heightened notice requirements the Court 
has attempted to impose over the Federal Circuit's decision, 
the veteran was amply notified that any claim for TDIU was 
effectively denied.  The RO and Board decisions discussed the 
impact of PTSD on the veteran's occupational functioning, and 
made specific findings regarding the degree of industrial 
impairment that was present, as was necessary in applying the 
schedular criteria.  In at least one instance, in summarizing 
the veteran's contention, the RO specifically noted that 
total disability was being considered.  This inclusion of the 
"substance of the claim" in so many instances must 
inescapably lead to the reasonable conclusion that the TDIU 
claim had been considered and denied on the merits.  Ingram 
v. Nicholson, 21 Vet. App. 232 (2007) (per curiam).  In this 
veteran's case, there is no unadjudicated claim for TDIU 
present in the claims file, as the allegation has been fully, 
fairly, and repeatedly addressed. 

The Board notes that the April 1986 referral of TDIU to the 
RO has no impact on this analysis, as it does not change the 
fact that the substance of that claim was considered both 
before and after the April 1986 Board referral action.  
Further, in the April 1986 referral, the Board directed only 
"appropriate action" be taken, and did not specify that the 
RO must develop TDIU as a separate issue.  The subsequent RO 
rating decision finds as a fact, and expresses the finding in 
rather strong language, that the veteran remained able to 
work, and that secondary gain was behind the veteran's 
continued assertions of unemployability.  The RO could 
scarcely have been clearer in rejecting the allegation of 
unemployability.

Turning to the question of whether there remain unadjudicated 
appeals regarding TDIU, the Board must again reject the 
veteran's various arguments and theories put forth.  First, 
the Board finds that no valid notice of disagreement was 
filed in May 1977 or May 1980, at least with regard to the 
schedular rating assigned for the service-connected PTSD.  In 
May 1977, the issue of rating of PTSD was not ripe for 
disagreement; the veteran was informed in the May 1977 rating 
decision that the record was insufficient for rating 
purposes, and a new examination was being scheduled, to be 
followed by issuance of a new rating decision.  In an August 
1977 rating decision, a 30 percent rating for PTSD was 
assigned, and the veteran did not disagree with the rating 
percentage or the effective date.  

The May 1977 filing by the veteran was therefore premature, 
as there was not yet in place any merits decision subject to 
appeal.  There must be an adjudication or denial of benefit 
before there can be a notice of disagreement.  See Shockley 
v. West, 
11 Vet. App. 208 (1998) (the RO never considered or denied a 
claim, so the unadjudicated claim remained pending, and there 
was no NOD); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) 
(where the writing preceded the document which is alleged by 
the appellant to have been a claim, such could not reasonably 
be construed as a disagreement with an adjudication).  

The veteran did not enter a notice of disagreement with the 
August 1977 rating decision assignment of a 30 percent rating 
for PTSD, or with the effective date of the assignment; 
therefore, the August 1977 rating decision assignment of a 30 
percent disability rating and effective date for the 
increased rating of 30 percent became a final decision.  
38 U.S.C.A. § 7105 (West 2002).  

In May 1980, the veteran filed a notice of disagreement with 
a January 1979 decision which had assigned a temporary total 
rating under 38 C.F.R. § 4.29 for a period of hospitalization 
in excess of 21 days, and had confirmed and continued the 30 
percent rating (implicitly denying a disability rating in 
excess of 30 percent).  The veteran very specifically 
disagreed only with the period of the temporary total rating, 
and not with the continued assignment of a 30 percent 
evaluation (that is, with denial of increased rating in 
excess of 30 percent).  The veteran alleged that a period of 
convalescence was required after his hospitalization.  See 
Garlejo v. Brown, 10 Vet. App. 229, 233-34 (1997) (where 
veteran expressed disagreement with one issue, but did not 
mention another issue, the Court held that a notice of 
disagreement was never filed to the issue not mentioned); 
Ledford v. West, 136 F.3d 776 (Fed.Cir. 1998) (the veteran 
specifically identified the issue with which he disagreed, 
thus limited his notice of disagreement, and could not point 
to a notice of disagreement with another issue); Maggitt v. 
West, 202 F.3d 1370 (Fed Cir. 2000) (while a broad notice of 
disagreement confers jurisdiction over the entire request for 
benefits entitlement, a narrow or specific notice of 
disagreement limits the jurisdiction to what is specifically 
contested).  The veteran also filed a new claim for increased 
rating of PTSD; this was related to current findings, and not 
to the period already reviewed and rated 30 percent 
disabling.

Because there were no valid notices of disagreement in May 
1977 or May 1980, there were no open appeals as to higher 
ratings, including individual unemployability, or effective 
dates.  The Board also notes that, even if the veteran's 
correspondence were to be construed as disagreement with the 
assigned rating, any of rating appeals would have been 
subsumed in the April 1982 Board decision, which granted an 
increased 50 percent rating.  The April 1982 Board decision 
specifically addressed the veteran's correspondence and 
included the affected time period in its analysis.  Talbert 
v. Brown, 7 Vet.App. 352, 355 (1995) (citing 38 C.F.R. 
§ 20.1104 (1995) (when determination of AOJ is affirmed by 
the Board, such determination is subsumed by a final 
appellate decision)); see also Yoma v. Brown, 8 Vet.App. 298, 
299 (1995) (per curiam order) (concluding that the Court's 
decision vacating Board decision has legal effect of 
nullifying previous underlying merits adjudication by AOJ 
(RO) because the RO decision was subsumed in the Board 
decision).

The April/May 1984 correspondence, which was a valid notice 
of disagreement with the March 1984 rating decision, was 
subsumed by the July 1988 Board decision denying a disability 
rating in excess of 50 percent for service-connected PTSD.  
Subsequent to receiving the disagreement, the RO issued two 
rating decisions confirming and continuing the 50 percent 
rating.  These rating decisions considered additional medical 
evidence received or developed since March 1984, and issuance 
instead of a statement of the case was proper under 
38 U.S.C.A. § 7105(d)(1).  This charges the RO to take such 
action as it deems necessary to attempt to resolve the 
disagreement prior to issuance of a statement of the case.  
In March 1985, the veteran reiterated his disagreement with 
the assigned rating, and in light of this, the RO then issued 
a statement of the case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§ 19.26(a).  

The veteran perfected his appeal for increased rating, and 
the appeal was decided by the Board in the July 1988 
decision, completing the appeal begun in April/May 1984.  The 
July 1988 Board decision that denied an increased rating in 
excess of 50 percent for service-connected PTSD was final 
when issued in July 1988.  38 U.S.C.A. § 7104.  

Presence of Unadjudicated Claims and
Earlier Effective Dates Since 
the Board decision of July 1988

As part of the February 2004 Settlement Agreement entered in 
to between the veteran and VA, entitlement to TDIU prior to 
January 27, 1989, was to be considered on the merits.  As was 
discussed above, the issue of TDIU and schedular rating of 
PTSD are in effect the same, as the applicable criteria for 
rating PTSD in effect prior to November 1996 included a 
determination of the veteran's ability to obtain or retain 
employment.  See Johnson 7 Vet. App. at 97 (Court held that 
the criterion in 38 C.F.R. § 4.132 for a 100 percent rating 
of demonstrable inability to obtain or retain employment was 
an independent basis for granting a 100 percent rating).  

In the spirit of the Settlement Agreement, the Board has 
considered entitlement to a schedular rating increase prior 
to the date of receipt of the veteran's January 27, 1989 
claim for increased rating.  The Board is constrained by the 
final, July 1988 Board decision, which assigned a disability 
rating of 50 percent, and no higher, for the veteran's 
service-connected PTSD.  See 38 U.S.C.A. § 7104 ("Final 
decisions on such appeals shall be made by the Board").  In 
the absence of a showing of CUE in the July 1988 Board 
decision, the factual findings and conclusions of law in the 
July 1988 Board decision, including the finding that a higher 
rating than 50 percent for service-connected PTSD is not 
warranted, remain final; therefore, regardless of the 
evidence, there is no legal basis for grant or assignment of 
an effective date for 100 percent rating for PTSD prior to 
July 1988.  

For the remaining time period under consideration following 
the final July 1988 Board decision, the Board now resolves 
all reasonable doubt in favor of the veteran to find that an 
earlier effective date of August 8, 1988 is warranted for 
assignment of a 100 percent schedular rating for PTSD.  In 
January 27, 1989 correspondence, the veteran requested an 
increased rating (in excess of 50 percent) for his service-
connected PTSD (Volume 3).  This increased rating claim date 
was used to establish the effective date of the February 1993 
grant of a schedular 100 percent disability rating for PTSD 
(Volume 5).  

A review of the record reveals, however, that on October 11, 
1988 the RO received correspondence from the veteran asking 
to reopen his claim.  This October 11, 1988 claim constitutes 
an earlier claim for increased rating for PTSD than the 
January 27, 1989 increased rating claim.  Regulations provide 
that, in the case of claims for increase, the effective date 
of an award of increased rating shall generally be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  For increased rating compensation 
claims, that general rule is modified to allow assignment of 
an effective date based on the earliest date it is factually 
ascertainable that an increase in disability occurred, as 
long as a claim for increased rating is received within 1 
year from the actual increase in disability.  38 C.F.R. 
§ 3.400(o).

Here, VA medical records from February 1988 to January 1989 
establish that the veteran was totally disabled by his PTSD 
as of August 8, 1988.  In February 1988, the veteran was 
reported to be getting along well with his sons, but not his 
daughter.  His sleep was sometimes good and sometimes 
interrupted by nightmares.  He reported continued trouble 
with "regional VA."  In May 1988, the veteran complained of 
the length of time his appeal was taking.  He had physical 
complaints related to rectal bleeding, but the sole 
psychiatric symptom reported was "bitter feelings" toward 
his wife.  

Subsequent treatment records make no report of psychiatric 
complaints until August 8, 1988, when the veteran reported 
that his appeal for benefits had been turned down.  He was 
also having continued difficulty with his divorce lawyer.  
"These stressors have added to the turmoil in his life . . . 
He finds it virtually impossible to relate and trust males 
outside of his family.  The PTSD [symptoms] are still 
present."  The Board finds that this impairment of the 
veteran's ability to work with others is the first clear 
evidence of his total occupational impairment due to service-
connected PTSD.  In January 1989, this impression is 
confirmed by the veteran's doctor, who noted increased social 
phobia and agoraphobia, to include even his family 
relationships.

The evidence, liberally construed in the veteran's favor, 
establishes total disability arose on August 8, 1988.  
Because August 8, 1988 is within one year of the receipt of 
the October 11, 1988 claim for increased rating for PTSD, the 
Board now finds that the date of actual increase in 
disability (date entitlement to 100 percent rating arose), 
August 8, 1988, establishes the effective date of the grant 
of a 100 percent disability rating for service-connected 
PTSD.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 


§ 3.400(o).  Because entitlement to a 100 percent disability 
rating is not shown by the weight of the evidence to have 
arisen prior to August 8, 1988, there is no basis for an 
earlier effective date for 100 percent disability rating for 
PTSD prior to August 8, 1988. 


ORDER

An earlier effective date of August 8, 1988 for a 100 percent 
rating of service-connected PTSD is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


